DETAILED ACTION
This action is pursuant to the claims filed on September 1, 2021. Claims 1-6, 8-11, and 13-18 are pending. Claims 7, 12 and 19 are canceled. A final action on the merits of claims 1-6, 8-11, and 13-18 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 4-6, 8-9 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Perlin et al. (hereinafter ‘Perlin’, U.S. PGPub. No. 2010/0029148), and further in view of Han (U.S. PGPub. No. 2018/0078162).
In regard to independent claim 1 & 13 and claims 4-6, 8-9 & 14, Perlin discloses a three-dimensional (3D) comb probe structure (microsystem 2 in Figs. 3A-3D) comprising a carrier (silicon substrate 16); a plurality of combs arranged in the carrier and spaced apart from one another (2-D probe 10 arranged in slots 18 of substrate 16); a plurality of shanks forming each comb of the plurality of combs (shanks 22 are disposed in a 1-dimensional array and are formed from silicon, [0078]). Perlin discloses that a stem portion extending from a single base portion (the shanks 22 extends from a backend 12 as shown in Fig. 3B) and a plurality of sensing elements ([0075]: circular electrodes arranged as pieces or as blocks disposed along each of the shaft 22). Perlin further discloses a plurality of upper horizontal cross bars disposed on an upper surface of the base portion (Fig. 3B and 3C shows the bendable electroplated gold tabs 14; Fig. 31A illustrates the bent or horizontal gold tabs across the substrate 16, [0075], [0097]). Perlin further discloses a plurality of vertical crossbars/local circuit (interconnects, [0089]) disposed on the stem portion and electrically connect to the upper horizontal crossbars (the electrodes are connected to pads 14 via interconnects, [0089]; note that the interconnects are disposed commonly under the electrodes for electrical connection). These electrodes are coupled to input/output channels ([0081]). The number of shanks on each of the combs is four and the number of slots on the carrier is four, forming a 4 x 4 arrangement of 2-D electrode array. Perlin further discloses a control chip disposed on the carrier and directly, electrically, connected to the 
However, Perlin fails to disclose that the single base portion are divided into a plurality of base portions as claimed. 
Hans discloses a plurality of shanks forming a 1-D comb-like structure similar to Perlin (see Fig. 3). Specifically, Hans discloses that each of the plurality of shanks comprises a base portion (203 in Fig. 3) and a stem portion extending from the base portion (210 in Fig. 3), wherein the base portions are joined together to form the respective comb-like structure. Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the invention to modify the base portion of Perlin and provide a plurality of base portions corresponding to each of the shanks since it appears that the invention would perform equally as well with a single base portion design of Perlin or a plurality of base portion design of Hans.
Claims 2-3 & 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Perlin and Hans as applied to claim 13 above, in view of Zhang et al. (hereinafter ‘Zhang’, U.S. PGPub. No. 2010/0066346).
In regard to claims 2-3 & 16-17, Perlin/Hans combination discloses the invention substantially as claimed in claim 1 or 13 and discussed above. 
However, Perlin/Hans combination is silent as to the sensing elements comprising a substrate that includes a semiconductor material; a base layer formed on the substrate and bearing a plurality of nano-patterned features arranged in a non-random topography and increasing a surface area of the sensing element as claimed.
Zhang teaches a nanopatterned electrode for enhanced sensor signal and sensitivity by increasing the electrode surface area ([0007]). The nanopatterned electrode comprises a substrate formed from a semiconductor material (nanopillar electrodes 110 are formed on a silicon wafer 120 in Fig. 1, [0013]) and a base layer formed on the substrate and bearing a plurality of non-random nano-patterned features increasing a surface area of the sensing element (nanopillar electrodes 110 in Fig. 1). Furthermore, the nano-patterned features are then functionalized ([0007], [0012], [0019], [0082], [0133]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor element of Perlin/Hans combination and provide a nanopatterned electrode as taught by Kinser as doing so provides an electrode having enhanced signal and sensitivity by increasing the active surface of the electrodes ([0007]). 
Claims 10-11 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perlin and Hans as applied to claim 13 above, and further in view of Tooker et al. (hereinafter ‘Tooker’, U.S. PGPub. No. 9,399,128).
In regard to claims 10-11 & 15, Perlin/Hans combination discloses the invention substantially as claimed and discussed above. 
However, Perlin/Hans combination fails to disclose wherein the sensing elements are formed on more than one side of the stem portions and each of the shanks is formed of two sub-shanks bonded together with the sensing elements formed on exposed faces of the sub-shanks.
Tooker discloses a neural probe (a neural interface as shown in Fig. 4A) comprising a shank (integrated shank 404) and a plurality of sensing elements (top electrodes 408 and bottom electrodes 406) disposed on the top and bottom surfaces of the shank (see cross-sectional view in Fig. 4B). Furthermore, Tooker discloses that two sub-shanks bonded together onto the stiffening . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Perlin and Hans as applied to claim 13 above, and further in view of VanSickle et al. (hereinafter ‘VanSickle’, U.S. PGPub. No. 2007/0265543).
In regards to claim 18, Perlin/Hans combination discloses the invention substantially as claimed in claim 13 and discussed above. Perlin/Hans combination further discloses wherein the sensing elements are connected to the base portion of the shank by an interconnect wiring ([0089]: metal interconnects for electrical connections). 
However, Perlin/Hans combination is silent as to the base portion comprising a processor and a memory or a local circuits disposed under the sensing elements.
VanSickle discloses providing an integrated chip (IC 20b in Fig. 2) along an array of electrodes. Note that the electrodes and the IC are connected via interconnects (lead wires 14b). VanSickle discloses that the recorder-processing unit (60 as shown in Fig. 7) may be built into an integrated chip (IC 20b) or a local circuit to perform various functions including A-to-D signal conversion, signal conditioning, digital data storage, data transmission and so forth ([0048]). VanSickle explains that performing signal conversions and conditioning before wireless transmission of the signal to an external processing unit (90) improves signal-to-noise ratio since . 
Response to Arguments
Applicant's Remarks filed on September 1, 2021 have been fully considered.
Applicant’s amendment of claims 1-2, 6, 9-13, 15, 18 and 19 obviate the claim objections.
Applicant’s amendment of claims 14 and 17 overcomes the 112b rejection. 
Applicant’s argument that Perlin in view of Hans fail to disclose the newly added claim limitations including he claimed plurality of upper horizontal crossbars and the claimed plurality of vertical crossbars disposed on the shanks have been fully considered. However, the examiner respectfully disagrees. As explained in the above office action, Perlin discloses a plurality of upper horizontal cross bars disposed on an upper surface of the base portion (Fig. 3B and 3C shows the bendable electroplated gold tabs 14; Fig. 31A illustrates the bent or horizontal gold tabs across the substrate 16, [0075], [0097]) and a plurality of vertical crossbars/local circuit (interconnects, [0089]) disposed on the stem portion and electrically connect to the upper horizontal crossbars (the electrodes are connected to pads 14 via interconnects). Additionally, Perlin discloses the use of flip-chip technology to bond a chip directly onto the horizontal gold 
Applicant’s amendment of claim 2 necessitates a new ground of rejection in view of Zhang et al. (hereinafter ‘Zhang’, U.S. PGPub. No. 2010/0066346).
Furthermore, Applicant’s remarks on page(s) 6 is solely directed towards the secondary references failure to cure the above-noted deficiency of independent claim 1 or 13. Given this lack of additional arguments against these rejections, each of the rejections under 35 U.S.C. 103 are tenable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.